UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment 3 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Renewable Fuel Corp (Exact name of registrant in our charter) Nevada 26-0892819 (State or Other Jurisdiction of (SIC Code) (I.R.S.Employer Incorporation or Organization) Identification Number) 7 LAS VEGAS, NEVADA 89128 (Address of Principal Executive Offices including Zip Code) 702-989-8978 (Issuer's Telephone Number) Registered Agent Solutions 4625 W. Nevso Drive, Suite 2 Las Vegas NV 89103 (888) 705-7274 (Name, address and telephone number of agent for service) SEC File No. 333-170542 (Name of address of agent for service of process) Approximate date of commencement of proposed sale to the public: As soon as practicable from time to time after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee [1] [2] Common Stock offered by our Selling Stockholders [3] $ $ $ TOTAL $ $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0000713 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. The information in this prospectus is not complete and may be changed. Neither we nor the selling stockholders may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and neither we nor the selling stockholders are soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATEDMay 27, 2011 PROSPECTUS RENEWABLE FUEL CORP 3,451,196 Shares of Common Stock Selling shareholders are offering up to 3,451,196 shares of common stock. The selling shareholders will offer their shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. Prior to this offering, there has been no market for our securities. Our common stock is not listed on any national securities exchange, the NASDAQ stock market or the Over the Counter Bulletin Board. There is no assurance that our securities will ever become qualified for quotation on the OTC Bulletin Board. There is no assurance that the selling shareholders will sell their shares or that a market for our shares will develop even if our shares are quoted on the OTC Bulletin Board. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus isMay 27, 2011. TABLE OF CONTENTS SUMMARY INFORMATION 2 RISK FACTORS 6 SPECIAL INFORMATION REGARDING FORWARD LOOKING STATEMENTS 16 USE OF PROCEEDS 16 DETERMINATION OF OFFERING PRICE 17 DILUTION 17 SELLING SECURITY HOLDERS 17 PLAN OF DISTRIBUTION 20 LEGAL PROCEEDINGS 22 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 23 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 26 DESCRIPTION OF SECURITIES 26 INTEREST OF NAMED EXPERTS AND COUNSEL 29 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 29 DESCRIPTION OF BUSINESS 30 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 DESCRIPTION OF PROPERTY 53 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 54 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 61 EXECUTIVE COMPENSATION 63 FINANCIAL STATEMENTS 68 INTERIM FINANCIAL STATEMENTS TBD 1 SUMMARY INFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Renewable Fuel Corp (A Development Stage Company) is a privately held entity originally planned to be an integrated producer, blender and distributor of biodiesel and blended fuels.Based upon the current economic conditions Renewable Fuel Corp has temporarily focused on the commercial development of glycerin.Renewable Fuel Corp ("Renewable Fuel" or the "Company") was incorporated in the State of Nevada on September 11, 2007. Renewable Fuel owns a license to produce biodiesel products in Malaysia and two additional biodiesel licenses in Indonesia.However, Renewable Fuel Corp anticipates entering the biofuel production and distribution business during fiscal year 2011. Our address is 7251 West Lake Mead Boulevard Suite 300, Las Vegas, Nevada 89128.Our telephone number is: 702-989-8978. We have incurred losses since inception, have not commenced operations, substantially all of our assets are impaired and our auditors have issued a going concern opinion. Renewable Fuel conducts its Indonesian operations through its two wholly-owned Malaysian subsidiaries, Century Corp Sdn. Bhd. ("Century") and Optimis Teguh Sdn. Bhd. ("Optimis").Century and Optimis own two Indonesian entities, PT Plant Biofuel Indonesia ("PTPBI") and PT Optimis Teguh Indonesia ("PTOTI"), respectively, which own the licenses for the Company's planned biodiesel production in Indonesia. Renewable Fuel acquired Century and Optimis through a transaction with their original parent BRII on September 5, 2008, through a share exchange agreement in a transaction accounted for as a reverse merger, with BRII as the accounting acquirer of Renewable Fuel. Since the original shareholders of Century received the largest portion of ownership and control of BRII, Century was treated as the accounting acquirer. Renewable Fuel will conduct its Kuantan operations through its twoMalaysian subsidiaries, Plant Biofuels Corporation Sdn. Bhd. ("PBC") and Research Fuel Corp Sdn. Bhd. ("Research"). PBC and Research were acquired by Renewable Fuel Corp through an acquisition accounted for as a reverse merger in December 2007. The accounts of Optimis, PTOTI, Renewable Fuel, PBC and Research have been included in Renewable Fuel’s consolidated financial statements from the acquisition date of September 5, 2008, the date of the share exchange agreement between Renewable Fuel and BRII.The historical financial statements for the year ended September 30, 2008 and the period from inception (October 1, 2006) through September 5, 2008 are those of the accounting acquirer, Century.The historical financial results of the accounting acquirer consist of the combined operating results of Century, and its 99% owned subsidiary, PTPBI ("Century Consolidated"). Renewable Fuel’s biodiesel plant in Malaysia under was substantially completed and available for glycerine production at its locationin Kuantan.The Kuantan plant has a nameplate capacity license and underlying infrastructure to produce 60 million gallons annually (MGA), twice the current production capacity.The refinery is designed to produce biodiesel from multiple feedstocks.The plant, operated by Renewable Fuel’s subsidiary PBC is capable of producing 30 MGA of Palm Oil Methyl Ester ("PME") biodiesel and 2.4 MGA of refined glycerin.The glycerine refining unit has been designed to operate independently from the biodiesel production unit. 2 We are currently in non-compliance with debt covenants on the term loan facilities and have not made any installment repayments beginning with the due date of December 1, 2010, the Company received a reminder letter dated March 2, 2011 from the bank stating the outstanding payable amounting approximately $2.2 million. As of April 30, 2011 the total outstanding payable amounting approximately $3.6 million.The term loans are secured by First Priority Interest over all existing property, plant and equipment, and all fixed and floating assets of PBC. The facilities are jointly and severally guaranteed by both the PBC directors. The Bank has not notified us that we are in default and has not taken any action as a result ofdefault. If the Bank declares a default, which it has the current right to do , the Bank may foreclose on thenote as a consequence and we could lose all of PBC assets. The Management of PBC is actively negotiating with the Bank to restructure the facilities or reschedule the facilities repayment. The Bank has verbally indicated their willingness to review and assess the biodiesel industry as a whole, includingall keyindustry participants and to find a solution that would cure the distress. We are confident that our feedstock strategy usingnon-food based material, will lead the Company to a sustainable operation.Although we have held preliminary discussions concerning acquiring CPO and alternative tallow-based feedstocks from regional suppliers, we have no contracts, agreements or commitments in place at this time. We believe that the combined capacities of these suppliers or alternative available suppliers will be able to meet our production requirement per annum. In addition, Renewable Fuel leases, under 20-year leases, two adjacent 10 acre sites, each with 60 MGA nameplate licenses and deep water access in Dumai, Indonesia.Plant construction has been minimal to date and primarily consists of design and engineering plans to accept multiple feedstock types. Renewable Fuel's business strategy is to begin operations in the Kuantan plant, first producing and marketing only refined (pharmaceutical and technical grade) glycerine from purchased crude glycerine. Subsequently, Renewable Fuel plans to begin producing and selling refined glycerine from crude glycerine produced in the Kuantan plant, refined, bleached and deodorized ("RBD") Crude Palm Oil ("CPO") and biodiesel. After the Kuantan plant is fully operational, management plans to leverage cash flows from operations to fund the Kuantan expansion of a second production unit, doubling production to the nameplate capacity and in turn fund sequential completion of the two plants in Dumai.Construction on the two Indonesian facilities is not anticipated until after the Kuantan plant is fully operational and construction financing is available. It is currently not determinable when conditions will exist, if ever, to continue construction of the two Indonesian plants. We maintain a website at www.rfuelcorp.com. Nothing on that website is part of this Prospectus. The Offering As of the date of this prospectus, we had 173,624,786 shares of common stock outstanding. 3 Selling shareholders are offering up to 3,451,196 shares of common stock. The selling shareholders will offer their shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We intend to secure a qualification for quotation of our securities on the OTC Bulletin Board.To be quoted on the OTC Bulletin Board, a market maker must file an application with FINRA on our behalf in order to make a market for our common stock. No Market Maker has filed such and application with FINRA. There is no assurance that our securities will ever become qualified for quotation on the OTC Bulletin Board. There is no assurance that the selling shareholders will sell their shares or that a market for our shares will develop even if our shares are quoted on the OTC Bulletin Board. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Our shares will be classified as “penny stocks" under the terms generally defined in the Securities Exchange Act of 1934. Our shares thus will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market and could have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities, if our securities become publicly traded. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Therefore, our shareholders will, in all likelihood, find it difficult to sell their securities. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements, explanations and pertinent notations before making an investment decision. 4 The following table presents a summary of our balance sheet as of March31, 2011 on (i)an actual basis; (ii)a pro forma basis to give effect to the automatic conversion of all of the outstanding shares of our SeriesA preferred stock into an aggregate of35,401,771shares of our common stock immediately prior to the closing of this offering. Income Statement Data: Six Months ended March 31, 2011 Six Months ended March 31, 2010 12 months ended September 30, 2010 12 months ended September 30, 2009 Period from inception October 1 2006 to March 31, 2011 Revenue $ $ $ $
